 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                      TACOMA DIVISION
 8
      BARBARA SCOTT,                                         C17-5349 RSM
 9      Plaintiff,

10    vs.                                                    ORDER FOR ATTORNEY FEES

11    NANCY BERRYHILL,
      Commissioner of Social Security,
12      Defendant.

13          The court finds and orders an attorney fee of $20,816.75 pursuant to 42 U.S.C. § 406(b).

14   The attorney fee of $2,978.44 allowed pursuant to the Equal Access to Justice Act will be refunded

15   to Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.

16          Dated this 4th day of January 2019.

17

18                                                A
                                                  RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE
     Presented by:
20
     s/ Kevin Kerr
21   KEVIN KERR, WSB #47715
     Schneider Kerr Law Offices
22   PO Box 14490
     (503) 255-9092
     kevinkerr@schneiderlaw.com
